                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EMMANUEL ADEYINKA,
    Plaintiff,

       v.                                            CIVIL ACTION NO. 18-CV-4897

HOWARDS. LOMAX, etal.,
                                                                       ,.._,,,..,
                                                                              ~~
                                                                                    ...        ~~
                                                                                               ~;         t
                                                                                    ...   _, . .a:e,~


   Defendant.

                                       MEMORANDUM
                                                                  I;' • • -        ~' -·,•
                                                                                           .   ..
                                                                                               f, N ('~
                                                                                                    .,,
                                                                                               . ' , .(
                                                                C;_                        __ r;~;,. Clerfc

TUCKER,J.                                                                           NOVEMBER 17, 2018

       Plaintiff Emmanuel Adeyinka filed a pro se Complaint against Howard Lomax, an officer

of the Philadelphia Police Department, based on Adeyinka' s arrest and prosecution for various

sex crimes in Philadelphia in 2008. On the second page of his Complaint, Adeyinka also

identified the City of Philadelphia as a Defendant, even though he did not include the City as a

Defendant in the caption of the Complaint in accordance with Federal Rule of Civil Procedure

lO(a). It appears that the City is identified as a Defendant in connection with Adeyinka's

incarceration at the Curran-Fromhold Correctional Facility related to his 2008 criminal cases.

Along with his Complaint, Adeyinka filed a Motion for Leave to Proceed In Forma Pauperis.

For the following reasons, the Court will grant Adeyinka leave to proceed in forma pauperis and

dismiss his Complaint.

I.     FACTS 1

       On January 16, 2008, Adeyinka was arrested in Philadelphia. The public dockets for his

underlying criminal cases suggest that Officer Lomax was the arresting officer. See



1
 The following facts are taken from the Complaint and public dockets for the criminal
proceedings underlying Adeyinka's claims.
Commonwealth v. Adeyinka, Docket Nos. MC-51-CR-0002986-2008 & MC-51-CR-0002987-

2008 (Phila. Municipal Ct.). Adeyinka was charged in Philadelphia Municipal Court in two

criminal complaints on January 17, 2008, and arraigned on January 18, 2008.

          The first criminal complaint charged Adeyinka with indecent exposure and open

lewdness. See Commonwealth v. Adeyinka, Docket No. MC-51-CR-0002986-2008 (Phila.

Municipal Ct.). The public docket reflects that on January 20, 2009, Adeyinka was found guilty

of indecent exposure and sentenced to a minimum of seven months and a maximum of twenty-

three months of incarceration. The other charge was withdrawn at the time of the verdict.

          The second criminal complaint charged Adeyinka with criminal attempt IDSI forcible

compulsion, criminal attempt sexual assault, indecent assault forcible compulsion, indecent

exposure, simple assault, recklessly endangering another person, open lewdness, and "lndec

Asslt - W/0 Cons. Of Other." See Commonwealth v. Adeyinka, Docket No. MC-51-CR-

0002987-2008 (Phila. Municipal Ct.). Adeyinka was also found guilty of indecent exposure in

the second case on January 20, 2009, according to the docket. He was sentenced to a maximum

of twelve months of incarceration and the remaining charges were withdrawn. 2

          Adeyinka's Complaint references the dockets for his state criminal cases as the basis for

his claims. (Compl. at 6.)3 However, Adeyinka also alleges that he is bringing a claim for

"Cruel and Unusual[] Punishment" based on "unclearly [sic] inhumane or that violates basic

human dignity in Trop v. Dulles, 356 U.S. 86 (1958), unsafe practices and condition vermin

infestation of fly and hazards mildew in the shower and cells." (Id. at 5.) Adeyinka adds that he

was subjected to "sleeping in cart" and "frights." (Id. at 6.) He also indicates that the basis for



2
    Adeyinka's minimum sentence is not reflected on the docket.

3
    The Court adopts the pagination assigned to the Complaint by the CM-ECF docketing system.
                                                   2
his claims is "18 U.S. Code§ 1001 -- Statements or entries generally Miranda Rights - 18 U.S.

Code§ 1001 - Statements or entries generally." (Id.)

       Adeyinka does not identify any injuries he sustained in connection with the events giving

rise to his claims. However, he seeks a "total [of] 5 million dollar 400 hundred thousand dollar"

in compensatory and punitive damages. (Id. at 7.)

II.    STANDARD OF REVIEW

       The Court will grant Adeyinka leave to proceed in forma pauperis because it appears that

he is not financially capable of paying the fees to commence this civil action. Accordingly, the

Court must dismiss the Complaint subject to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii) if it is

frivolous or fails to state a claim for relief. A complaint is frivolous if it "lacks an arguable basis

either in law or in fact," Neitzke v. Williams, 490 U.S. 319,325 (1989), and is legally baseless if

it is "based on an indisputably meritless legal theory." Deutsch v. United States, 67 F.3d 1080,

1085 (3d Cir. 1995).

        Whether a complaint fails to state a claim under § 1915(e )(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). "[M]ere conclusory statements do not suffice." Id. Additionally, the

Court may dismiss claims based on an affirmative defense if the affirmative defense is obvious

from the face of the complaint. See Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006); cf.

Ball v. Famiglio, 726 F.3d 448,459 (3d Cir. 2013), abrogated on other grounds by, Coleman v.

Tollefson, 135 S. Ct. 1759, 1763 (2015). As Adeyinka is proceeding prose, the Court construes



                                                   3
his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333,339 (3d Cir. 2011).

III.   DISCUSSION

       A. Claims Under Criminal Statutes

       Adeyinka cites as the basis for some of his claims 18 U.S.C. § 1001, which is a federal

statute criminalizing false statements. However, criminal statutes, including§ 1001, generally

do not provide a basis for civil liability. See Cent. Bank of Dover, NA. v. First Interstate Bank

of Denver, NA., 511 U.S. 164, 190 (1994) ("We have been quite reluctant to infer a private right

of action from a criminal prohibition alone[.]"); Davis v. Jordan, 573 F. App'x 135, 137 (3d Cir.

2014) (per curiam) ("[A] private cause of action does not exist under 18 U.S.C. § 1001, which is

a criminal statute."). Accordingly, the Court will dismiss any claims under this statute as legally

baseless.

       B. Constitutional Claims Under 42 U.S.C. § 1983

       The Court also understands Adeyinka to be pursuing claims under 42 U.S.C. § 1983 for

violation of his constitutional rights. "To state a claim under§ 1983, a plaintiff must allege the

violation of a right secured by the Constitution and laws of the United States, and must show that

the alleged deprivation was committed by a person acting under color of state law." West v.

Atkins, 487 U.S. 42, 48 (1988). Here, Adeyinka has not stated a claim for various reasons.

        First, Adeyinka's claims fail because has not clearly stated what Lomax and/or the City

of Philadelphia did or did not do to violate his rights. Accordingly, he has not stated against

them. However, even if the Court liberally construes Adeyinka to be raising claims against

Lomax based on his 2008 arrest, and against the City based on the conditions of his related

incarceration, his claims fail.




                                                 4
         Pennsylvania's two-year limitations period applies to Adeyinka's claims. See 42 Pa.

Cons. Stat.§ 5524; Wallace v. Kato, 549 U.S. 384,387 (2007). "[T]he statute of limitations

upon a § 1983 claim seeking damages for a false arrest in violation of the Fourth Amendment,

where the arrest is followed by criminal proceedings, begins to run at the time the claimant

becomes detained pursuant to legal process." Wallace, 549 U.S. at 397. Otherwise, the

limitations period began to run when the plaintiff "knew or should have known of the injury

upon which [his] action is based." Sameric Corp. v. City of Phila., 142 F.3d 582,599 (3d Cir.

1998).

         Here, any claims against Lomax for false arrest and/or false imprisonment accrued in

January of 2008, when Adeyinka was arrested and detained prior to his arraignment. See

Morales v. Busbee, 972 F. Supp. 254,266 (D.N.J. 1997) ("The "legal process' that separates a

false arrest/imprisonment claim from a malicious prosecution claim may be in the form of an

arrest warrant, an arraignment, or an indictment."); see also Wallace, 549 U.S. at 390 (explaining

that the tort of malicious prosecution "remedies detention accompanied, not by absence of legal

process, but by wrongful institution of legal process"). As Adeyinka did not file this case until

several years after the statute of limitations expired on his claims, and as there is no basis for

tolling, his claims are time-barred. 4



4
 Even if Adeyinka sought to bring malicious prosecution claims, which is unclear, his claims
fail. "[T]o recover damages for allegedly unconstitutional conviction or imprisonment, or for
other harm caused by actions whose unlawfulness would render a conviction or sentence invalid,
a § 1983 plaintiff must prove that the conviction or sentence has been reversed on direct appeal,
expunged by executive order, declared invalid by a state tribunal authorized to make such
determination, or called into question by a federal court's issuance of a writ of habeas corpus[.]"
Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (footnote and citation omitted). Ac; Adeyinka
was found guilty in both cases, and as those convictions were never vacated or otherwise called
into question, any claims challenging those convictions are not cognizable. Indeed, Adeyinka
has already been informed of this legal principle. See Adeyinka v. Texas Dep't ofJustice, No.
CV H-18-2782, 2018 WL 3880361, at *2 (S.D. Tex. Aug. 15, 2018) (dismissing claims pursuant
                                                   5
          Adeyinka's claims based on his conditions of confinement are also time-barred. Even

assuming Adeyinka served his maximum sentences in both cases and that he served those

sentences consecutively, he would have been released by 2011 or 2012 at the latest.

Accordingly, the statute of limitations on his claims, which would have accrued when Adeyinka

was subjected to the conditions in question, would have expired in 2014 at the latest, such that

his current claims are untimely. 5 Indeed, the Court has already dismissed a prior case filed by

Adeyinka arising from his 2008 incarceration at the Curran-Fromhold Correctional Facility as

time-barred. SeeAdeyinka v. Philadelphia, No. 18-CV-3253, 2018 WL5923446, at *2 (E.D. Pa.

Nov. 13, 2018) (dismissing as time-barred excessive force claims that occurred in July or August

of 2008 while Adeyinka was incarcerated at the Curran-Fromhold Correctional Facility).

          However, even if Adeyinka's claims arising from his confinement were not time-barred,

he has not stated a claim for a constitutional violation. The Eighth Amendment governs claims

brought by convicted inmates challenging their conditions of confinement, while the Due

Process Clause of the Fourteenth Amendment governs claims brought by pretrial detainees.

Hubbard v. Taylor, 399 F.3d 150, 166 (3d Cir. 2005). Because Adeyinka's status at the time of

the events giving rise to his claims is not clear from the Complaint, the Court will analyze the




to Heck). Even if there were a basis for bringing malicious prosecution claims based on charges
that were withdrawn in 2009 after Adeyinka was found guilty, the two-year statute of limitations
has long since expired on those claims. See Kassler v. Crisanti, 564 F.3d 181, 188 (3d Cir.
2009) (en bane) (explaining that, for favorable termination-an element of a malicious
prosecution claim- -to exist, "upon examination of the entire criminal proceeding, the judgment
must indicate the plaintiffs innocence of the alleged misconduct underlying the offenses
charged"); Rose v. Bartle, 871 F.2d 331,349 (3d Cir. 1989) (explaining that the statute of
limitations on a plaintiffs malicious prosecution claims accrues when he has a full and complete
cause of action, that is, when the criminal proceeding in question terminated in his favor).

s Thereis no plausible basis for tolling here that would render Adeyinka's claims timely, even
accounting for any tolling while Adeyinka exhausted administrative remedies.
                                                 6
Complaint under both amendments. To establish an Eighth Amendment violation based on the

conditions of confinement, a prisoner must establish that prison officials' acts or omissions

denied him '"the minimal civilized measure oflife's necessities." Rhodes v. Chapman, 452 U.S.

337,347 (1981). He must also establish that the defendants acted with deliberate indifference.

Farmer v. Brennan, 511 U.S. 825,835 (1994). To establish a basis for a Fourteenth Amendment

violation, a prisoner must establish that the conditions of confinement amount to punishment.

Bell v. Wolfish, 441 U.S. 520,538 (1979). That inquiry generally turns on whether the

conditions have a purpose other than punishment and whether the conditions are excessive in

relation to that purpose. See id. at 538-39; Hubbard, 399 F.3d at 158.

       Although the presence of flies, vermin, and mildew may have made Adeyinka's

incarceration uncomfortable, those allegations do not plausibly suggest that Adeyinka was

exposed to an unconstitutional threat to his life or safety, or subjected to unconstitutional

punishment. See Cook v. Corbett, No. CIV.A. 14-5895, 2015 WL 4111692, at *8 (E.D. Pa. July

8, 2015) ('"Nor does Cook state a claim under the Eighth Amendment based on the presence of

mold growth in the RHU, as he does not state that this mold is pervasive or has made him ill.");

Thomas v. SCI Graterford, No. 11-6799, 2014 WL 550555, at *4-5 (E.D. Pa. Feb. 12, 2014)

(concluding that while presence of insects in prison was uncomfortable, plaintiff had not

"demonstrated an unconstitutional threat to his health and safety"); Hill v. Smith, No. 05-1724,

2005 WL 2666597, at *7 (M.D. Pa. Oct. 19, 2005) (concluding that mice and cockroaches in the

cell are "admittedly uncomfortable conditions [that] ... do not, by themselves articulate a

situation that could be characterized as cruel and unusual punishment"). Furthermore,

allegations of "unsafe" practices or conditions, '"sleeping in cart," "hazards," and "frights" are

too vague, generalized, and conclusory to state a claim. (Compl. at 6.)



                                                  7
       Additionally, to state a claim against a municipality such as the City of Philadelphia, a

plaintiff must allege that the defendant's policies or customs caused the alleged constitutional

violation. See Monell v. Dep 't ofSoc. Servs. of N. Y, 436 U.S. 658,694 (1978); Natale v.

Camden Cnty. Corr. Facility, 318 F.3d 575, 583-84 (3d Cir. 2003). The plaintiff"must identify

[the] custom or policy, and specify what exactly that custom or policy was" to satisfy the

pleading standard. McTernan v. City of York, 564 F.3d 636,658 (3d Cir. 2009). Here, the

Complaint does not clearly identify a municipal policy or custom that would establish a basis for

liability based on Adeyinka's conditions of confinement.

IV.    CONCLUSION

       For the foregoing reasons, the Court will dismiss Adeyinka's Complaint for failure to

state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Adeyinka will not be permitted to file an

amended complaint, as amendment would be futile in light of the fact that Adeyinka's claims are

clearly time-barred. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). An

appropriate Order follows.

                                              BY THE COURT:




                                                 8
